ON REHEARING
MERRILL, Supreme Court Justice.
Pursuant to Section 13 of Act No. 987, 1969 Acts of Alabama, p. 1744, (see 1958 Recompiled Code, Title 13, Section 111(13), Pocket Part), Judge Aubrey M. ■Cates, Jr., Presiding Judge of the Court of ■Criminal Appeals, certified to the Chief Justice of the Supreme Court that in the ■case of John Clifford Grace v. State, 7 Div. 120, pending in that court, there is a vacancy on the court and the other four members are evenly divided as to a decision of the case on application for rehearing.
Pursuant to such certification, the Chief Justice, on July 11, 1972, appointed the writer to sit with the divided members of the Court of Criminal Appeals to consider .and decide the case.
As I understand it, the single question •on which the four judges of the Court of Criminal Appeals are evenly divided is whether the original opinion in this case is correct in holding that, as a matter of law, no malice was shown by the evidence “except that which is inferable from the use ■of the deadly weapon and the law says that this presumption does not obtain where ‘the circumstances of the killing disprove malice.’ ”
In Kissic v. State, 40 Ala.App. 178, 110 So.2d 327, the court stated:
“Under the tendencies of the State’s evidence the deceased met his death as a result of the use of a deadly weapon, a knife, wielded by Harper. The appellant was present aiding and abetting. Under such circumstances, the jury could infer malice unless the evidence proving the killing rebutted the presumption. Booth v. State, 247 Ala. 600, 25 So.2d 427; Grays v. State, 28 Ala.App. 394, 185 So. 191; Moore v. State, 31 Ala.App. 483, 18 So.2d 803.
“The State’s evidence therefore established murder in the second degree.
“As stated in Compton v. State, 110 Ala. 24, 20 So. 119, 122:
“ ‘When the facts which prove the killing do not rebut the presumption, which the law raises, the burden is on the defendant by other evidence to rebut it, and failing to meet this burden, the presumption of the law is against him.’ ”
It seems to me that one fact should be added to remove any conjecture that Gos-sett shot the deceased. In his second statement given to the officers, the defendant stated just above his signature that: “Coleman Gossett didn’t fire my rifel [sic] at anytime.”
I agree with Judges Almon and Tyson that the facts stated in the opinions in this case on original deliverance presented a jury question as to malice and that the trial court would have erred had it given the requested general affirmative charge as to murder in the second degree.
It follows that the application for rehearing is granted and the judgment of the circuit court is due to be affirmed.
Affirmed.
ALMON and TYSON, JJ., concur.
CATES, P. J., and HARRIS, J., dissent.